UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2010 Item 1. Schedule of Investments. The Cushing MLP Total Return Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2010 Shares Fair Value Master Limited Partnerships and Related Companies - United States - 131.6% (1) Coal - 14.9% (1) Alliance Holdings GP, L.P. $ Natural Resource Partners, L.P. Oxford Resource Partners, L.P. Penn Virginia GP Holdings, L.P. Penn Virginia Resource Partners, L.P. Crude/Natural Gas Production - 13.8% (1) Breitburn Energy Partners, L.P. ECA Marcellus Trust I Encore Energy Partners, L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC Vanguard Natural Resources, LLC Crude/Refined Products Pipelines and Storage - 37.2% (1) Buckeye Partners, L.P. Enbridge Energy Partners, L.P. Genesis Energy, L.P. Magellan Midstream Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. TransMontaigne Partners, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 34.0% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Partners, L.P. Enterprise GP Holdings, L.P. Enterprise Products Partners, L.P. Niska Gas Storage Partners LLC ONEOK Partners, L.P. TC Pipelines, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing - 17.3% (1) Chesapeake Midstream Partners, L.P. MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Partners, L.P. Propane - 9.2% (1) Inergy, L.P. Inergy Holdings, L.P. Shipping - 5.2% (1) Navios Maritime Partners, L.P. Teekay Offshore Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $198,069,690) Principal Amount Senior Notes - United States - 6.8% (1) Natural Gas/Natural Gas Liquids Pipelines and Storage - 0.2% (1) El Paso Corp., 7.420%, due 02/15/2037 Natural Gas Gathering/Processing - 6.6% (1) Atlas Pipeline Partners, L.P., 8.750% due 06/15/2018 Copano Energy, LLC, 8.125%, due 03/01/2016 MarkWest Energy Partners, L.P., 6.875%, due 11/01/2014 MarkWest Energy Partners, L.P., 8.750%, due 04/15/2018 Regency Energy Partners, L.P., 9.375%, due 06/01/2016 (2) Targa Resources Partners, L.P., 8.250%, due 07/01/2016 Targa Resources Partners, L.P., 11.250%, due 07/15/2017 (2) Targa Resources Partners, L.P., 7.875%, due 10/15/2018 Total Senior Notes (Cost $11,032,581) Options - United States - 0.4% (1) Contracts SPDR Trust Series 1 Expiration: October 2010, Exercise Price: $104.00 (Cost $761,456) Short-Term Investments - United States - Investment Companies - 3.0% (1) Shares AIM Short-Term Treasury Portfolio Fund - Institutional Class Fidelity Government Portfolio Fund - Institutional Class First American Treasury Obligations Fund - Class A First American Treasury Obligations Fund - Class Y First American Treasury Obligations Fund - Class Z Total Short-Term Investments (Cost $5,327,723) Total Investments - 141.8% (1) (Cost $215,191,450) Liabilities in Excess of Other Assets - (41.8)% (1) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ SECURITIES SOLD SHORT (Unaudited) Exchange Traded Note - United States - (5.3)%(1) Shares J.P. Morgan Alerian MLP Index $ Total Securities Sold Short - (5.3)%(1)(Proceeds $9,549,648) $ Calculated as a percentage of net assets applicable to common stockholders. Restricted securities represent a total fair value of $2,873,000 which represents 1.6% of net assets. Restricted Securities Certain of the Fund’s investments are 144A securities and are valued as determined in accordance with procedures established by the Board of Trustees.The table below shows the principal amount, acquisition date, acquisition cost, fair value and percent of net assets which the restricted securities comprise at August 31, 2010. Investment Security Principal Amount Acquisition Date Acquisition Cost Basis Market Value Market Value as Percent of Net Assets Market Value as Percent of Total Assets Regency Energy Partners, L.P.,9.375%, due 06/01/2016 Senior Notes $ 2,000,000 5/15/2009 $1,893,888 $ 2,180,000 1.2% 0.8% Targa Resources Partners, L.P., 11.250%, due 07/15/2017 Senior Notes $600,000 6/30/2009 $570,410 $693,000 0.4% 0.2% Totals $ 2,873,000 1.6% 1.0% Tax Basis At August 31, 2010, the cost basis of investments for federal income tax purposes was $213,855,900 and gross unrealized appreciation and depreciation of investments for federal income tax purposes were as follows: Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2010 (Level 1) (Level 2) (Level 3) Assets Equity Securities Master Limited Partnerships and Related Companies (a) $- $- Total Equity Securities - - Notes Senior Notes (a) - - Total Notes - - Derivatives Options - - Total Derivatives - - Other Short-Term Investments - - Total Other - - Total Assets $- Liabilities Securities Sold Short Exchange Traded Note $- $- Total $- (a) All other industry classifications are identified in the Schedule of Investments. Derivative Financial Instruments The Fund has adopted enhanced disclosure regarding derivatives and hedging activity intending to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Fund occasionally engages in equity option trading as a source of protection against a broad market decline. During the period ended August 31, 2010, the Fund purchased 71,500 S&P Depository Receipts (“SPDR”) Trust Series 1 equity option put contracts with various exercise prices.The Fund sold 65,500 of these option contracts for a total realized loss of $2,437,561.Of the remaining contracts, 3,000 contracts expired for a total realized loss of $364,182.These realized losses would be included in net realized gain on investments in the Statement of Operations. On August 31, 2010 the Fund held 3,rust Series 1 equity option put contracts at fair value of $763,500. All of the contracts held had an exercise price of $104.00.These equity option put contracts would be included in investments at fair value in the Statement of Assets and Liabilities. The unrealized appreciation of $2,044 on these equity option put contracts would be included in the net change in unrealized appreciation of investments in the Statement of Operations. During the period ended August 31, 2010, the Fund wrote 53,rust Series 1 short option put contracts with various exercise prices and covered 53,600 of these option contracts for a total realized gain of $946,710.This realized loss would be included in net realized gain on investments in the Statement of Operations. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cushing MLP Total Return Fund By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank, President Date 10/27/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank, President Date 10/27/2010 By (Signature and Title)/s/ John H. Alban John H. Alban, Treasurer Date 10/27/2010
